Citation Nr: 0626467	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a 
December 1945 rating action that severed service connection 
for bronchial asthma with hay fever.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bronchial asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1942 to October 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  In October 2004, 
the Board remanded for further development.  

The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for bronchial asthma is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The December 1945 RO decision severing service connection for 
bronchial asthma was not undebatably erroneous. 


CONCLUSION OF LAW

The December 1945 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  CUE claims are legal challenges 
to prior RO decisions and do not involve the submission of 
additional evidence because any finding of CUE must be based 
on the record and law that existed at the time of the rating 
decision in question.  Russell v. Principi, 3 Vet. App. 310 
(1992). Thus, the Veterans Claims Assistance Act of 2000 
(VCAA) is not applicable to motions alleging CUE in prior VA 
decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002). 

Analysis

The veteran was notified of a December 1945 rating decision 
(severing service connection for chronic bronchial asthma 
with hay fever effective from January 1946) and his appellate 
rights by means of a January 1946 letter.  He did not 
disagree with this decision and it is therefore final.  See 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) and 
20.302(a).

Initially, by a February 1944 rating action, the RO in Bronx, 
New York granted service connection for chronic bronchial 
asthma with hay fever and awarded a compensable evaluation of 
10 percent for this disability, effective from October 1943.  
The basis of the RO's determination was in-service 
aggravation of the veteran's preexisting bronchial asthma.  
Subsequently, in its December 1945 severance decision, the RO 
explained that the evidence of record supported the 
conclusion that the veteran's pertinent symptoms in service 
occurred during pollen season and, as such, represented 
"merely a symptomatic paroxysm of the preexisting chronic 
condition and . . . [were] not indicative of pathological 
advancement."

The veteran claims that the RO committed CUE by severing 
service connection for chronic bronchial asthma with hay 
fever based on CUE.  He asserts that there was no definitive 
evidence that the condition pre-existed service, that the RO 
had no physical evidence proving that his disability pre-
existed service.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority or except as 
provided in 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 5109A.  
In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether CUE is present in a prior final determination:

(1) either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or regulatory 
provisions in existence at that time were 
incorrectly applied;

(2) the error must be undebatable and of the 
sort which, had it not been made, would have 
manifestly changed the outcome at the time 
of the prior determination; and

(3) a determination that there was [CUE] 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

The Court has further stated that:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact 
or of law, that when called to the attention 
of later reviewers compels the conclusion, 
to which reasonable minds could not differ, 
that the result would have been manifestly 
different but for the error . . . . If a 
claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be [CUE] on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise final 
decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
aff'd on reconsideration, 6 Vet. App. 162, 
163 (1994).

In the CUE claim, the veteran's representative has argued 
that the disability at issue was not detected on the entry 
physical examination and therefore the presumption of 
soundness attaches to the disability.  Furthermore, the 
bronchial asthma did not clearly and unmistakably preexist 
service and there was no clear and unmistakable evidence that 
it was not aggravated in service.  

B. Friedman, M.D., in a September 1943 report, noted that he 
had treated the veteran for asthma and hay fever in 1941 and 
1942.  In his opinion, the veteran needed extensive treatment 
for pollenosis and dust allergy.  The induction examination 
did note that the veteran had a history of allergy, but the 
examination revealed normal lungs and chest x-ray.  The 
veteran was hospitalized in August 1943 for treatment of 
chronic bronchial asthma, seasonal, moderately severe, cause 
undetermined, EPTI (existing prior to induction).  A 
certificate of disability for discharge issued in October 
1943 signed by 3 members of the medical corps determined that 
the disability was seasonal, existed prior to induction and 
was not aggravated in service.  On VA examination in April 
1945, the chest and lungs were normal, chest x-ray was 
negative for abnormality, and diagnoses included bronchial 
asthma with hay fever (history).  An April 1945 report by B. 
Friedman, M.D., reflects continued treatment of the veteran 
for hay fever and asthma since his service discharge.  

Pertinent law for establishing service connection at the time 
of the 1945 rating action was similar to current law.  

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 2002).  

Every veteran is taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and was not aggravated in service.  
38 U.S.C.A. § 1111 (West 2002).  

General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC  3-2003, July 16, 
2003.  

Considering the evidence available and the law that existed 
at the time of the December 1945 decision, the Board finds 
that there is nothing to compel a conclusion, to which 
reasonable minds could not differ, that service connection 
for bronchial asthma should not have been severed.  Though 
the induction examination noted only a history of allergy and 
the physical examination was essentially normal, Dr. Friedman 
submitted a report dated prior to service establishing that 
the veteran was receiving treatment for asthma and hay fever.  
In fact he noted that the veteran required extensive 
treatment.  The veteran was hospitalized and treated for 
bronchial asthma in service, but a board of three doctors 
determined that the disability preexisted service and was not 
aggravated therein.  On VA examination in 1945, the lungs and 
chest were normal and bronchial asthma with hay fever was 
diagnosed by history only.  The rating board, which included 
a medical doctor among its members, determination in December 
1945 was reasonable under the circumstances.  Since there was 
strong and compelling competent evidence that the disability 
preexisted service and that it did not increase in severity 
in service, it cannot be said that the decision is 
unsupportable.  There is no undebatable error of fact or law 
that would have manifestly changed the outcome.  Accordingly, 
the severance was proper under the applicable law and 
regulations, and must, therefore, be maintained.  




ORDER

The claim that the RO committed CUE in severing the veteran's 
service connection for bronchial asthma with hay fever in 
December 1945 is denied.


REMAND

The recent decision in Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006) requires that VA, by way of a 
specific notice letter, (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided prior to the adjudication of this issue.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the reason for the previous denial; 
(2) notifies the veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., evidence that 
pertinent disability did not preexist 
service or was aggravated therein).  This 
notice is outlined by the Court in Kent 
supra. 

2.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the issue 
that has been remanded, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


